DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11, 13-16, 23, 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/004536.
Claim 1
 	WO 2012/004536 discloses exposing a plurality of individualized micro-deposits including the polymer(s) and/or the mixture(s) of polymers to the compound (Alternatively, the transparent detection layer 3 may consist of several superposed sub-layers, at least one of said sub-layers containing the polymer or polymers of interest. In the latter case, the underlayer containing the polymer or polymers of interest advantageously constitutes at least the upper surface 3a of the detection layer 3.), and detecting by interferometry a variation in the appearance of a set of micro-deposits (Measurement of thicknesses by interferometry To measure the thickness of the surfaces deposited on the silicon wafers, a Specord S600 UV-visible spectrophotometer is used.) exposed to the compound and/or variation in the dimensions and/or refractive index of at least one of the micro-deposits exposed to the compound, linked to an interaction between the polymer(s) and/or the mixture(s) of polymers and the compound (At least one of said compounds in solution or in suspension consists of an active enzyme capable of generating said hydrolytic enzymatic activity, for aqueous solutions comprising said activity.).  
Claim 2
 	WO 2012/004536 discloses the thickness the micro-deposits being chosen to allow the formation of an interference pattern when illuminated with a suitable light (Reflected rays interact to create an optical interference phenomenon, consisting of combinations of light waves that are either constructive interferences or destructive interferences.)
Claim 6
 	WO 2012/004536 discloses detection by interferometry of a variation in the volume of at least one micro-deposit being performed, this variation in volume taking place under the effect of an interaction between the polymer(s) and/or the mixture(s) of polymers and the compound (This decrease in thickness was confirmed by interferometry and atomic force microscopy. The measurement of the interference profile (FIG. 5), before and after the action of the enzyme, shows clearly that the interference phenomenon present at the origin (before the action of the enzyme) has disappeared after the action of the enzyme. This result indicates that the thickness of the detection layer is less than 150 nm.).  
Claim 7
 	WO 2012/004536 discloses detection being performed after magnification of the interference pattern (This decrease in thickness was confirmed by interferometry and atomic force microscopy. The measurement of the interference profile (FIG. 5), before and after the action of the enzyme, shows clearly that the interference phenomenon present at the origin (before the action of the enzyme) has disappeared after the action of the enzyme. This result indicates that the thickness of the detection layer is less than 150 nm.).  
Claim 11, 23
 	WO 2012/004536 discloses the micro-deposits being located on a reflective support (The corresponding device thus comprises three superimposed layers: a reflective substrate, a detection layer able to adsorb the analyte and to change optical thickness during the exposure to the analyte, and a semi-upper layer).
12. (Currently Amended) The process as claimed in claim 1, the micro-deposits being located on a hydrophobic support
Claim 13, 25
 	WO 2012/004536 discloses the compound being an enzyme (In many technical and industrial fields, the identification and study of enzymes with hydrolytic activity towards polymers is a major issue.)
Claim 14, 26
 	WO 2012/004536 discloses the polymer(s) being biopolymers (the polymer contained in the upper detection layer is chosen from biopolymers, that is to say advantageously oligosaccharides, polysaccharides, peptides, proteins, lignins, nucleic acids, cutin and / or suberin).
Claim 15, 27                          
 	WO 2012/004536 discloses the micro-deposits including a resin (n the case (i) above, the upper detection layer 3 advantageously contains a resin forming covalent bonding networks with the polymer (s) of interest. This resin is chosen according to the polymer (s) to be crosslinked.).
Claim 16
 	WO 2012/004536 discloses a support (These devices comprise for this at least one thin transparent film or a thin transparent layer, attached to a support substrate.); a plurality of individualized micro-deposits borne by the support, the thickness of the micro-deposits being chosen to allow the formation of an interference pattern when illuminated with a suitable light, each micro-deposit including at least one polymer (This decrease in thickness was confirmed by interferometry and atomic force microscopy. The measurement of the interference profile (FIG. 5), before and after the action of the enzyme, shows clearly that the interference phenomenon present at the origin (before the action of the enzyme) has disappeared after the action of the enzyme. This result indicates that the thickness of the detection layer is less than 150 nm.).  
Claim 28
 	WO 2012/004536 discloses a compound interacting with said polymer, to lead to a variation in the dimensions and/or refractive index of the micro-deposits ( According to Examples 1 to 3, the deposits were made on silicon substrates having a refractive index higher than that of the layer of biopolymers, to exacerbate the colors.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 8-10, 12, 17-22, 24, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/004536.
Claims 3-5, 8-10, 12, 17-22, 24
	WO 2012/004536 discloses the claimed invention except for the largest dimension the micro-deposits being between 10 pm and 100 pm; the thickness of each micro-deposit passing through only one maximum; the micro-deposit having a convex outer surface; the reconstruction of the volume of the micro-deposit from the localization of the interference fringes; the micro-deposits being arranged in the form of raster dots; the micro-deposits being arranged in macro-patterns; the thickness of the micro-deposits being between 100 nm and 1500 nm; the support being hydrophobic. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2012/004536 with thickness, raster dots, macro-patterns, hydrophobic support since it was well known in the art that the different configurations listed above improve the capacity of sample detection, therefore improving the overall data detection. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 29-30
	WO 2012/004536 discloses the claimed invention except for the deposition by inkjet printing onto the support of dots of an ink containing the polymer(s) to form the micro-deposits; an organic cosolvent chosen to allow the formation of a convex-shaped micro-deposit during drying of the ink. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2012/004536 with ink containing polymer(s) and formation in a convex-shaped deposit since it was well known in the art that ink jet printing provides uniform manufacturing, therefore improving the overall quality of the deposits on the support. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        July 14, 2022